





CITATION:
A.M.R.I. v. K.E.R., 2011
          ONCA 417



DATE: 20110602



DOCKET: C52822



COURT OF APPEAL FOR ONTARIO



Cronk, Gillese and MacFarland JJ.A.



BETWEEN



A.M.R.I.



Applicant (Respondent on Appeal)



and



K.E.R.



Respondent (Appellant on Appeal)



Jeffery Wilson and Chelsea Hooper, for the respondent (appellant
          on appeal)



Philip M. Epstein Q.C., Aaron Franks,
          Michael Zalev and Daniella Wald, for the applicant (respondent on appeal)



Lucy McSweeney, Katherine Kavassalis
          and Caterina Tempesta, for the Office of the Childrens Lawyer



Urszula Kaczmarczyk and Jocelyn Espejo Clarke, for the
          Attorney General of Canada



Sean Hanley, for the Attorney General of Ontario



Angus Grant, for the intervener, Canadian Council for
          Refugees



Lorne Waldman, for the intervener, the United Nations High
          Commissioner for Refugees



Jacqueline Swaisland, for the intervener, the Canadian Civil
          Liberties Association



Heard:  April 12 and
          13, 2011



On appeal from the order of Justice
          George Czutrin of the Superior Court of Justice, dated September 21, 2010,
          granting an application under the
Convention
          on the Civil Aspects of International Child Abduction
, 1980.



BY THE COURT:

[1]

This appeal raises for the first time in this court the
    important question of the rights of affected parties on an application under
    the Hague Convention
[1]
for
    the return of a child to her country of origin, when the child had been
    accepted in Canada as a Convention refugee by reason of abuse by her mother.

[2]

This question raises significant international, human rights and
    family law issues, including the interplay between Canadas international
    obligations under the Hague Convention on the one hand and certain of the
    protective provisions of the Refugee Convention
[2]
on
    the other.  That said
,
this case is ultimately about the rights of a refugee child to be heard and to
    participate in a Hague Convention application.

[3]

In December 2008, a 12-year old girl travelled from Cancun,
    Mexico, to Toronto, Ontario, accompanied by her maternal grandmother and uncle,
    for a visit with her father and paternal aunt.  The girls mother, who lived in Cancun, had legal custody of the girl,
    while the father had access rights.
[3]
The mother consented to the access visit.

[4]

During the visit, the grandmother
    and then the girl disclosed to the father and the aunt that the girl had been
    abused by her mother.  The girl did not
    return to Mexico as arranged, instead remaining in Toronto with her father, her
    aunt and her aunts same-sex

spouse
.  In May 2010, the girl was found to be a
    refugee by the Immigration and Refugee Board of Canada, Refugee Protection Division
    (the IRB) by reason of abuse by her mother.  Shortly thereafter, the father was denied refugee status in Canada and
    moved to Norway.

[5]

After the girl had been living in Toronto with her aunt and
    her aunts spouse for about 18 months, the mother brought a Hague Convention
    application in Ontario for an order compelling the girls return to
    Mexico.  The father and the paternal aunt
    were served with the application, although the father was the only named
    respondent.  The aunts, who had commenced
    a custody application, moved for an order adding them as parties and appointing
    counsel for the girl or
an
amicus
curiae
in
    the Hague Convention application.  Their
    motion was denied.

[6]

Prior to the expiry of the permitted time for the fathers response
    to
the
Hague Convention application, and without
    notice to the aunts or the girl, the mother arranged for a hearing date.  The father claims that he did not receive
    timely notice of the hearing date.  The hearing
    eventually proceeded on an uncontested basis, with none of the father, the
    aunts or the girl participating.

[7]

On September 21, 2010, the application judge held that the
    girl was being wrongfully retained in Ontario and granted an order for her
    summary and immediate return to Mexico.  The
    girl was then almost 14 years of age.  About one month later, she was removed from her school in Toronto with
    the assistance of the police, placed in the care of her mother, and flown to
    Mexico despite her protests and without notice to the father or the aunts.  Although she informed the police and others
    present that she was a Convention refugee, the girl was denied permission to
    return home to retrieve her refugee papers.  She was not allowed to communicate with anyone in any way.  This included her aunts, with whom she had
    been residing for the prior 21 months.  Apart entirely from the legality of the girls removal, the manner in
    which it was
effected
offended the girls right to
    dignity and respect.  It also had the
    potential to undermine public confidence in the administration of justice.  We take note of the evidence of the concerns
    and outrage of the girls school principal and of her fellow students at the
    circumstances surrounding her removal.

[8]

The father appealed the Hague application judges decision to
    this court.  Because of the public
    importance of the issues, several organizations were given permission to
    participate in the appeal, as parties or interveners.  Their participation, along with that of
    counsel for the principal parties, greatly assisted the court.

[9]

Given the need for an urgent resolution of the appeal and the
    difficult legal issues raised, this court released its decision with brief
    reasons on April 18, 2011, with full reasons to follow.  In that decision, the court allowed the
    appeal, set aside the order of return and directed that a new Hague Convention
    hearing be held.  The court also directed
    the parties to do everything within their power to co-operate and facilitate
    the childs return to Ontario to participate in the new hearing.  These are the full reasons for the courts decision.

I.         Facts and Proceedings

[10]

The principal parties are sharply divided on many of the
    relevant background facts.  Several parties,
    including the Office of the Childrens Lawyer (the OCL), filed extensive fresh
    evidence on appeal.  This consisted of
    affidavit evidence from numerous deponents, much of which is conflicting.  With the exception of one contested affidavit,
    the fresh evidence was essentially admitted on consent. Based on the record as
    augmented by the fresh evidence, the following facts are pertinent to this
    appeal.

(1)

Principal Parties and Triggering Events

[11]

The appellant, K.E.R. (the father),
[4]
and the respondent, A.M.R.I. (the mother), married, separated and divorced in
    Mexico, where they both lived until the father moved to Canada in 2006.  There is one child of the marriage, J.R.I.
    (the child), who was born in Mexico on December 31, 1996.  In July 2000, the father and the mother entered
    into a separation agreement, which was subsequently incorporated into a final
    consent divorce decree issued by the Family Court of Cancun on January 11,
    2001.  The parties accept that, under the
    agreement and divorce decree, the mother was granted legal custody of the
    child.  The father was granted access
    rights and obliged to pay monthly child support.

[12]

Following separation, the father visited the child infrequently,
    was not involved in decision-making for her and, according to the mothers evidence,
    honoured his child support obligations only until sometime in 2002.  In 2006, he moved to Mexico City and then to
    Canada.  Throughout, the child continued
    to live in Cancun with her mother and, later, with her mother, her step-father,
    and her young step-sister.

[13]

In December 2008, the mother agreed to allow the child to travel
    to Toronto to visit her father, her paternal aunt (the aunt), and her spouse (collectively,
    the aunts).  The child arrived in
    Toronto on December 24, 2008, accompanied by her maternal grandmother (the grandmother),
    and one of her maternal uncles.  Return
    airline tickets to Cancun had been arranged for the trio, for January 11,
    2009.

[14]

During the visit, the grandmother told the father and the aunts
    that the child had been abused by the mother and had problems with her
    step-father.  The child later disclosed that
    she was the victim of regular physical and emotional abuse by her mother.

[15]

On January 11, 2009, the childs grandmother and uncle
    returned alone to Cancun, leaving the child in Toronto with her father and the aunts,
    without the mothers consent.  The mother
    claims that the father initially assured her that the childs departure was
    merely delayed due to a scheduled dental appointment and later offered various
    excuses for the continuing delay in arranging for the child to return to Mexico.  The mother alleges that she had difficulty
    reaching the child directly and that, after February 2009, she was out of
    contact with her for approximately three months.

[16]

The mother contacted the Mexican Central Authority under the Hague
    Convention in January 2009 to obtain information on initiating an application
    for the childs return to Mexico.  She
    claims that the commencement of her application was delayed due to administrative
    irregularities concerning the formal registration of her divorce decree.

[17]

The mothers Hague Convention application (the Hague
    application) was not issued through the Central Authority in Ontario until
    mid-July 2010.

(2)

Refugee Protection Application

[18]

Early in 2009, the child commenced an application under ss.
    96 and 97(1) of the
Immigration and
    Refugee Protection Act
, S.C. 2001, c. 27 (IRPA), for refugee protection
    on the basis of alleged abuse by her mother.  A hearing proceeded before the IRB on January 26 and April 21,
    2010.  The child was represented by
    counsel, as well as a Designated Representative appointed by the IRB to act on
    her behalf.  As is customary at such
    hearings, the mother received no notice of, and did not participate in, the IRB
    hearing.

[19]

The child and the father both testified before the IRB.  The child recounted various instances of
    physical and emotional abuse by her mother.  She said that her mother hit her at least once daily, sometimes with a
    broom, a towel, a magic rag, shoes or a plate, which often left bruises on
    her body.  She also described incidents
    of psychological abuse by her mother.

[20]

A psychological assessment report prepared by Dr. Ana Bodnar,
    dated January 20, 2010, was also filed with the IRB.  In her report, Dr. Bodnar described the
    childs abuse claims in detail, noted the childs desire to stay in Canada, and
    offered the opinion that the childs reported symptoms aligned with post-traumatic
    stress disorder.

[21]

On May 5, 2010, the
    IRB determined that the child was a Convention refugee by reason of abuse by
    her mother.  In its reasons dated April
    27, 2010, the IRB held that the child had rebutted the presumption that Mexico
    could provide her with sufficient protection and, on removal, the child would
    be forced to return to her abuser.

[22]

Shortly thereafter, once his own application for refugee
    status in Canada was denied, the father moved to Norway, where he now resides
    with his current wife and their young child.

(3)

Hague Proceeding

[23]

On July 16, 2010, the mother issued her Hague

application in Ontario, requesting a
    declaration that the child was being wrongfully retained in Ontario by the
    father and an order requiring her immediate return to Cancun.

[24]

The father was the only named respondent to the Hague application
    and, by then, was residing in Norway.  After several attempts to find and serve him with the application, personal
    service on the aunt was
effected
on July 28,
    2010.  Service on the father was
    eventually validated by court order, effective July 28, 2010.  The child was not made a party to the
    application, and no notice of the application was served on her, her counsel or
    her Designated Representative in the IRB proceeding.

(4)


Aunts Proceedings

[25]

Under rule 10(2) of the
Family
    Law Rules
, O. Reg. 114/99, the father had 60 days within which to respond
    to the Hague application.  At no point
    did he take any steps to do so.
[5]
However, on July 26, 2010, the aunts
    commenced an application in the Ontario Court of Justice for their joint
    custody of the child.  The childs
    parents were named as respondents.  Two
    days later, after the aunt was served with the Hague application, the aunts
    moved for an order adding them as parties to the Hague application under rule
    7(5) of the
Family Law Rules
, consolidating
    the Hague and custody applications, and appointing counsel to represent the
    child on the Hague application pursuant to the
Courts of Justice Act
, R.S.O. 1990, c. C. 43
[6]
(the
    Procedural Motion).  The father took no
    part in the Procedural Motion and the mother opposed it.

[26]

By order dated September 2, 2010, Klowak J. of the Superior
    Court of Justice (the motion judge) dismissed the Procedural Motion in its
    entirety.  She concluded that, even if the
    Aunts could be added as parties to the Hague application under the
Rules
, there [was] no pressing need to do
    so and it would just encumber and delay what the signatory countries have
    agreed is to be a speedy process under the Hague Convention.

[27]

The motion judge also declined to appoint the OCL as counsel
    for the child or to appoint
an
amicus
curiae
to
    assist the court.  She reasoned in part
    that, while the child should have a voice, evidence of her wishes and of her
    abuse claims was already available to the court through the IRB decision and
    Dr. Bodnars report.  As a result, no
    useful purpose would be served by involving counsel to see if [the child] now
    has something further to add.  For
    similar reasons, she held that the aunts proposed additional evidence of the
    risk of harm to the child in Mexico was speculative.  The motion judge directed that the materials
    before the IRB and those presented by the aunts in support of the Procedural
    Motion be placed before the Hague application judge.

[28]

No appeal was taken by the aunts from the motion judges
    ruling.  Nor did anyone move to set aside
    the motion judges order, or otherwise contact the mothers counsel on the
    childs behalf.  As a result of the
    motion judges order and the pending Hague application, the aunts custody
    application was pre-empted.

[29]

The motion judges refusal to add the aunts as parties or to
    appoint counsel for the child created serious difficulties at the hearing of
the
Hague application and virtually unremediable
    deficiencies in the evidence, as we discuss more fully below.

(5)

Hague Hearing

[30]

On August 13, 2010, the mothers solicitors filed a notice of
    motion in the Superior Court for an August 31, 2010 hearing of the Hague
    application (the Hearing).  When the
    Hearing did not proceed on that date, they filed a second notice of motion,
    seeking a return date of September 21, 2010.  For reasons that are unclear on the record before us, both motions sought
    a return date before the expiry of the 60 days permitted for the fathers response
    to the Hague application.

[31]

The mothers second notice of motion was served on the father
    by express mail in accordance with the courts earlier order validating
    service.  The father asserts that he did
    not receive the notice of return of motion in Norway until after the Hearing.  Moreover, neither motion was served on the aunts
    or their counsel on the Procedural Motion, nor was the child served with the
    motions, despite the fact that, before the IRB, she was represented by counsel
    and had a Designated Representative of record.  As a result, none of the father, the aunts or the child attended the Hearing
    and the Hearing proceeded, in effect,
ex
    parte
.

[32]

The record before the Hague application judge (the
    application judge) included an affidavit sworn by the mother, in which she
    alleged that the childs claims of abuse were completely false and fabricated
    by the aunts in order to manipulate the immigration system to keep [the child]
    in Canada.  The record also included affidavit
    evidence filed by the aunt in support of the Procedural Motion, in which she outlined
    the childs depiction of abuse, and described what she termed a grave risk of
    harm to the child, the childs objections to returning to Mexico, and the
    childs circumstances in Canada.  Copies
    of the IRBs Notice of Decision and reasons, together with Dr. Bodnars
    psychological assessment report, were attached to the aunts affidavit.

[33]

In an affidavit sworn on November 29, 2009, which was before
    the IRB but not before the application judge, the grandmother had detailed
    abuse by the mother against the child.  On
    July 29, 2010, the grandmother swore another affidavit in Mexico, in which she
    made no claims of abuse by the mother.  This
    affidavit was before the application judge.  On appeal, the father submits as fresh evidence a further affidavit
    sworn by the grandmother on January 17, 2011, in which she claims that her July
    29, 2010 affidavit was untruthful and was sworn under intimidation.

[34]

No formal reasons for decision were released by the
    application judge.  Fortunately, a brief
    Hearing transcript (17 pages) and a copy of the materials filed with the application
    judge are available and were reviewed by this court.

[35]

At the Hearing, the mothers counsel told the application
    judge: (1) the application was unopposed, as the only respondent  the father 
    was in Norway; (2) counsel in attendance at the Hearing was retained by the
    Central Authority; (3) a court order in Mexico had granted the mother the
    equivalent of sole custody of the child and full access rights to the father;
    (4) the child had been in Canada since December 2008 and did not want to go back
    to Mexico, as she claimed to be the victim of almost constant daily abuse at
    the hands of her mother; (5) the childs IRPA application may have been
    manipulated by the father out of his desire to obtain entry to Canada with the
    childs future sponsorship assistance; (6) the nature of the relief sought and
    denied on the Procedural Motion; (7) the mother had obtained the necessary
    travel documents to come to Canada to return the child to Mexico; and (8)
    counsel would accompany the mother to pick up the child.

[36]

Some of this information was incorrect or unsupported by the
    evidence.  For example, counsel had been
    retained by the mother, not by the Central Authority.  Furthermore, there was no evidence to support
    counsels suggestion that the childs refugee claim may have been manipulated
    by the father for his own self-interested immigration purposes, an allegation
    that he vigorously denies, or the mothers allegation that the aunts had
    manipulate[d] the immigration system to keep [the child] in Canada.

[37]

The application judge recognized that both
the
Hague and Refugee Conventions were engaged on the application.  He questioned counsel as to whether current
    information about the child should be obtained.  In response, counsel submitted that, on the basis of the material from
    the IRB hearing, the application judge had pretty current information about
    the child and her voice [had] been heard.

[38]

By order dated September 21, 2010, the application judge
    granted
the
Hague application, found the child to be
    wrongfully retained in Ontario and ordered her immediately and summarily
    returned to Mexico.  He also directed the
    mothers counsel to deliver a copy of the IRBs decision and reasons, together
    with Dr. Bodnars report, forthwith to a person of authority at the Mexican
    Consulate.

[39]

On October 14, 2010, with no forewarning, the child was taken
    from her school with police assistance, despite her vociferous objections, and
    placed in the care of her mother and some of her mothers counsel.  She was flown to Mexico early the next morning.

[40]

The father appealed the order of return.  In addition, by Notice of Constitutional
    Question dated December 15, 2010, he challenged the constitutional validity of
    s. 46 of the
Childrens Law Reform Act
,
    R.S.O. 1990, c. C.12 (CLRA), which incorporates the Hague Convention into
    Ontarios domestic law, on the ground that it conflicts with Canadas
    obligations to refugees under s. 115 of the IRPA.  In the same notice, the father also raised
    various
Charter
-based complaints.

(6)

Fresh
    Evidence

[41]

By order of this court dated March 30, 2010, the OCL was
    appointed as counsel for the child on this appeal.

[42]

Extensive fresh evidence was filed by the OCL.  It details discussions by OCL representatives
    with the child and officials from her former schools in Toronto.  In particular, an affidavit sworn on April 5,
    2011 by Shari Burrows, a clinical investigator with the OCL, describes
    interviews conducted by the OCL with the child on April 3 and 4, 2011.  In her interviews, the child said that it had
    been scary for her since her return to Mexico.  She described only one incident of physical
    abuse (when her mother allegedly hit her with a towel), but said that her
    mother had made veiled threats that the abuse would continue once the
    proceedings in Canada concluded.  She
    also said that her mother was treating her badly emotionally and had greatly
    restricted her mobility and contact with relatives, including her grandmother
    whom she had not seen in three months.  She repeated her wish to return to Canada to live with her aunts.  This account is largely repeated in a report
    by Bertha Mary Rodriguez, a social worker in Mexico engaged by the OCL to
    interview the child on its behalf on April 2, 2011, which forms part of the
    OCLs fresh evidence on appeal.

[43]

The mothers fresh
    evidence on appeal indicates that, on her return to Mexico, the child was
    interviewed by a social worker and a psychologist from the DIF, a Mexican
    agency said to be the equivalent of Ontarios childrens aid societies.  An ensuing DIF report, dated March 14, 2011,
    does not document any abuse of the child by her mother.

[44]

Finally, and alarmingly, the child ran away from her mothers
    home in Cancun on April 4, 2011.  This
    development was of great concern to this court.  At the date of oral argument, the child was in hiding and her mother was
    unaware of her whereabouts.  However,
    other fresh evidence indicated that the OCL and the aunts, and possibly the grandmother,
    were in touch with the child and that she was safe.  Happily, at the date of these reasons, the
    child had safely returned to Ontario.

II.        Issues

[45]

The central question on this appeal is whether the
    application judge erred in ordering the childs return to Mexico.  To answer this question, several issues must
    be addressed, which we frame as follows:

(1)

Does s. 46 of the CLRA conflict with s. 115 of the IRPA,
    such that it is rendered inoperable under the constitutional doctrine of
    federal paramountcy?

(2)

Did the application judge err in ordering the childs
    return to Mexico by:

(a)
failing
to consider
    the childs Convention refugee status, including her right under s. 115 of
    the IRPA to be protected from removal from Canada?

(b)
failing
to consider
    the exceptions to mandatory return set out under the Hague Convention?

(c)
failing
to
    ensure the childs participation at the Hearing?

(d)
failing
to
    otherwise conduct the Hearing in accordance with the principles of fundamental
    justice and procedural fairness?

III.      Analysis

(1)

Hague and Refugee Conventions

[46]

As Canadas treaty obligations under
the
Hague and Refugee Conventions are relevant to all issues on appeal, we commence
    our analysis with a review of the relevant provisions of both Conventions.

(a)

Hague Convention

[47]

The Hague Convention, to which Canada is an original
    signatory, is implemented as part of Ontarios domestic law under s. 46 of the
    CLRA.
[7]
Its overarching principles, as stated in the
    preamble, are: (1) to treat the interests of children as paramount in matters
    relating to their custody; (2) to protect children internationally from the
    harmful effects of their wrongful removal or retention; and (3) to establish
    procedures to ensure their prompt return to the State of their habitual
    residence, as well as to secure protection for rights of access.

[48]

Article 1 expresses the important objects of the Convention:

(a)

to secure the prompt return of children wrongfully
    removed to or retained in any Contracting State; and

(b)

to
ensure that rights of
    custody and of access under the law of one Contracting State are effectively
    respected in the other Contracting States.

[49]

To accomplish these objects, the courts of the country of
    refuge  the state in which an abducted child is found  give effect to the
    custody orders made by the courts of the place of the childs habitual
    residence by directing that the child be returned to that place:
A. (J.E.) v. M. (C.L.)
, 2002 NSCA 127,
    at para. 23.
[8]

As
explained in
A. (J.E.)
, at paras. 23-27, Other than
    in exceptional circumstances, the best interests of children in custody matters
    should be entrusted to the courts in the place of the childs habitual
    residence and the interests of children who have been wrongfully removed are
    ordinarily better served by immediately repatriating them to their original
    jurisdiction: see also art. 16 of the Hague Convention;
Cannock v. Fleguel
(2008), 242 O.A.C. 221 (C.A.), at para. 21;
Katsigiannis v. Kottick-Katsigiannis
(2001), 55 O.R. (3d) 456 (C.A.), at para. 32;
Finizio v. Scoppio-Finizio
(1999), 46 O.R. (3d) 226 (C.A.), at
    para. 41;
W. (V.) v. S. (D.)
, [1996]
    2 S.C.R. 108, at para. 38;
Thomson v.
    Thomson
, [1994] 3 S.C.R. 551, at pp. 577-80.  This court has accepted that, Adhering to
    this philosophy ultimately discourages child abduction, renders forum shopping
    ineffective, and provides children with the greatest possible stability in the
    instance of a family breakdown:
Cannock
at para. 23.

[50]

Article 3 of the Convention provides that the wrongful
    removal or retention of a child is established by the breach of a persons
    custody rights under the law of the State in which the child was habitually
    resident immediately before the wrongful removal or retention.  Under art. 4, the Convention applies to any
    child under 16 years of age who was habitually resident in a Contracting State
    immediately before any breach of custody or access rights.

[51]

Custody rights are given effect under the Hague Convention
    through proceedings for the return of an abducted child under art. 12:
Thomson
at p. 579.  Article 12 establishes a mandatory policy for
    the return forthwith of wrongfully removed or retained children so long as,
    at the date of the commencement of a return proceeding, less than one year has
    elapsed from the date of the childs wrongful removal or retention.  Under art. 11, contracting states commit to
    act expeditiously in proceedings for the return of children.  A return application is therefore intended to
    be a summary proceeding.

[52]

However, the mandatory return requirement under the Convention is subject
    to limited exceptions.  As indicated in
Thomson
, at pp. 594-95, arts. 12, 13 and
    20 provide for the discretionary refusal of an order of return where: (1)
more
    than one year has elapsed since the removal and the child is settled into his
    or her new environment (art. 12); (2) the person, institution or other body
    having the care of the child was not exercising custody rights at the time of
    removal or retention or had acquiesced in the removal or retention (art. 13(a));
    (3) the return would expose the child to a grave risk of physical or
    psychological harm or otherwise place the child in an intolerable situation (art.
    13(b)); (4) the child objects to being returned and has attained an age and
    degree of maturity at which it is appropriate to take into account its views (art.
    13); or (5) the return would not be permitted by the fundamental principles of
    the requested State relating to the protection of human rights and fundamental
    freedoms (art. 20).  All these exceptions
    (except for the non-exercise of custody rights) are said to be engaged in this
    case.

(b)       Refugee Convention

[53]

Canada has ratified both the Refugee Convention and the
Protocol Relating to the Status of Refugees
.
[9]
In
Suresh
    v. Canada (Minister of Citizenship and Immigration)
, [2002] 1 S.C.R. 3, at
    para. 72, the Supreme Court explained that: the Refugee Convention  expresses
    a profound concern for refugees and its principal purpose is to assure
    refugees the widest possible exercise of  fundamental rights and freedoms
    (Preamble).

[54]

Article 33 of the Refugee Convention codifies the principle
    of 
non-refoulement
.  Broadly stated, this principle prohibits the
    direct or indirect removal of refugees to a territory where they run a risk of
    being subjected to human rights violations:
Németh v. Canada (Justice)
, [2010] 3 S.C.R. 281, at para. 19.  Article 33(1) reads:

No Contracting State shall expel or return (
refouler
) a refugee in any manner
    whatsoever to the frontiers of territories where his life or freedom would be
    threatened on account of his race, religion, nationality, membership in a
    particular social group or political opinion.

[55]

The centrality of the principle of
non-refoulement
to international refugee protection schemes cannot
    be overstated.  It has been described as
    the cornerstone of the

international
refugee protection
    regime and aims at preventing human rights violations:
Németh
at paras. 18-19
.  Importantly
, it is also complemented,
    and enlarged beyond its application to refugees, by international human rights
    law prohibitions on the removal of a person to a real risk of torture or other
    cruel, inhuman or degrading treatment or punishment or other forms of serious
    harm: see
e.g.
,
Convention Against Torture and Other Cruel, Inhuman or Degrading
    Treatment or Punishment
, 10 December 1984, 1485 U.N.T.S. 85, at art. 3(1);
International Covenant on Civil and
    Political Rights
, 16 December 1966,
999 U.N.T.S. 171, at
    art
.
7; European
Convention for the Protection of Human Rights and Fundamental Freedoms
, 4
    November 1950, 213 U.N.T.S. 222, at art.

3;
Németh
at para.
19.

[56]

In Canada, the statutory codification of the principle of
non-refoulement
is found in s. 115(1) of
    the IRPA.  That provision states:

A protected person or a person who is recognized as
    a Convention refugee by another country to which the person may be returned
    shall not be removed from Canada to a country where they would be at risk of
    persecution for reasons of race, religion, nationality, membership in a
    particular social group or political opinion or at risk of torture or cruel and
    unusual treatment or punishment.
[10]

[57]

Also relevant is art. 32 of the Refugee Convention, which stipulates
    in part that contracting
states,
shall not expel a
    refugee lawfully in their territory save on grounds of national security or
    public order.  Article 32 applies to
    persons lawfully present in the country of refuge, including those recognized by
    the host country as refugees, while art. 33(1) is broader in scope, and applies
    to any person present in the country of refuge.
[11]

(2)


Does Section 46 of the CLRA Conflict with Section 115 of the IRPA?

[58]

The parties accept that s. 46 of the CLRA
[12]
is validly enacted provincial legislation by which Ontario has recognized and
    implemented Canadas international obligations
under the Hague
    Convention.  However, in his Notice of Constitutional
    Question, the father attacks the constitutional validity of s. 46 of the CLRA
    on the ground that it conflicts with s. 115 of the IRPA and is therefore rendered
    inoperable under the constitutional doctrine of federal paramountcy.

[59]

The Attorney General of Canada, the Attorney General of
    Ontario, supporting interveners and the mother argue that the question of the
    constitutional validity of s. 46 of the CLRA should not be considered by this
    court because it is raised for the first time on appeal.  In the alternative, they maintain that the
    constitutional doctrine of paramountcy does not arise because there is no
    conflict between s. 46 of the CLRA and s. 115 of the IRPA.  In a subsidiary argument, the Canadian
    Council of Refugees submits that the mother should have been required to seek
    to vacate or rescind the childs refugee status before initiating a Hague application.

(a)


Threshold issue

[60]

Ordinarily, this court will decline to hear constitutional
    issues first
raised
on appeal: see
e.g.
,
Maharaj v. Maharaj
(2001), 150 O.A.C. 240 (C.A.), at para. 5;
Perez (Litigation Guardian of) v. Salvation
    Army in Canada
(1998), 42 O.R. (3d) 229 (C.A.), at p. 233.  But this rule does not apply where the
    interests of justice require appellate determination of the constitutional
    issue.

[61]

In our view, this is such a case.  The Hague application proceeded on an
    uncontested basis, at least in part because it was brought on for hearing prior
    to the expiry of the time within which the father was entitled to file a
    response under the
Rules
and
    allegedly before he received timely notice of the hearing date.  In these circumstances, it cannot be said
    that the father deliberately refrained from raising the constitutional issue
    before the application judge.  Moreover, the
    interaction of s. 46 of the CLRA and s. 115 of the IRPA was fully argued before
    this court and no party identified a need to augment the record in relation to
    this issue.  Finally, and critically, the
    implications of the childs refugee status are
key
to
    the question of whether her return to Mexico ought to have been ordered.

(b)

Conflict claim

[62]

The fathers challenge to the constitutional validity of s.
    46 of the CLRA hinges on the application of the doctrine of federal
    paramountcy.  Recently, in
Canadian Western Bank v. Alberta
, [2007]
    2 S.C.R. 3, at para. 69, the Supreme Court of Canada explained that provincial
    legislation that is incompatible with federal legislation will be rendered
    inoperative to the extent of the incompatibility.  The court elaborated, at para. 75, that the
    onus is on the party arguing paramountcy to establish either that it is
    impossible to comply with both laws or that to apply the provincial law would
    frustrate the purpose of the federal law.  We conclude that neither of these requirements is met in this case.

[63]

First, the assertion of operational conflict: in our view,
    the Supreme Courts recent decision in
Németh
is dispositive of this issue.  In
Németh
, the Supreme Court held, at
    paras. 24-31, that removal under s. 115 of the IRPA refers to removal
    processes under the IRPA, and does not apply to removal from Canada by
    surrender for extradition.  On the
    authority of
Németh
, therefore, the
    prohibition on removal under s. 115 does not apply to removals effected under
    entirely different statutory schemes  in this case, under the Hague Conventions
    mandatory return process.  On this basis,
    there is no operational conflict between s. 115 of the IRPA and s. 46 of the
    CLRA.

[64]

Second, we do not accept that s. 46 of the CLRA frustrates
    the purpose of Canadas international
non-refoulement
obligations under s. 115 of the IRPA.  We
    turn again to the Supreme Courts reasoning in
Németh
.  At para. 33,
    Cromwell J., writing for the court, accepted that the broadly cast language of
    art. 33 of the Refugee Convention, which prohibits the removal of a refugee in
    any manner whatsoever, applies to expulsion by extradition.

[65]

Németh
also affirms that, where
    possible, statutes should be interpreted in a manner consistent with Canadas
    international treaty obligations and principles of international law.  As Cromwell J. indicated, at para. 34, it is
    therefore presumed that the legislature acts in compliance with Canadas
    obligations as a signatory of international treaties and as a member of the
    international community as well as in conformity with the values and principles
    of customary and conventional international law (citations omitted).

[66]

Finally, Cromwell J. held that Canadas
non-refoulement
obligations under the Refugee Convention could be
    fully satisfied by interpreting and applying s. 44(1
)(
a)
    of the
Extradition Act
, S.C. 1999, c.
    18, which requires that a surrender be refused where it would be unjust or
    oppressive having regard to all the relevant circumstances, as preventing the
    surrender of a refugee who faces a well-founded risk of persecution.  This provision, together with general due
    process requirements at common law and under the
Charter
, prevents surrender of a refugee where to do so would
    offend the principles of fundamental justice.

[67]

This reasoning is apposite here.  As in the extradition context, the principle
    of
non-refoulement
is directly
    implicated where the return of a refugee child under the Hague Convention is
    sought.  Nothing in the IRPA purports to
    exempt child refugees from the application of s. 115 in a Hague Convention
    case.  Nor does
the
Hague Convention purport to elevate its mandatory return policy above the
    principle of
non-refoulement
.

[68]

In our view, properly interpreted, the Hague Convention contemplates
    respect for and fulfillment of Canadas
non-refoulement
obligations.  Specifically, art. 13(b) of
    the Hague Convention permits the refusal of an order of return concerning a
    child, who would otherwise be automatically returnable under art. 12, if there
    is a grave risk that his or her return would expose the child to physical or psychological
    harm or otherwise place the child in an intolerable situation.  In addition, art. 20
provides
for the denial of an order of return if it would not be permitted by the
    fundamental principles of the requested state relating to the protection of human
    rights and fundamental freedoms.  In
    accordance with the interpretive principles set out above, arts. 13(b) and 20
    must be construed in a manner that takes account of the principle of
non-refoulement
.

[69]

Moreover, in addition to its commitments under
the
Hague and Refugee Conventions, Canada acceded to the
Vienna Convention on the Law of Treaties
.
[13]
Articles 31(1) and 31(3)(c) of that
    Convention stipulate that a treaty is to be interpreted in good faith in light
    of its context, object and
purpose and any applicable rules of
    international law.  Consequently, under
    the Vienna Convention principles of treaty interpretation, the interpretation of
    the Hague Convention, which came into force in 1983, must take account of the
    Refugee Convention of 1951, as a relevant rule of international law in force at
    the time of entry into force of the Hague Convention.  This

ensures
that s. 46 of the CLRA is
    interpreted in a manner consistent with Canadas treaty obligations under the
    Refugee Convention.

[70]

This interpretive approach is also consistent with the
    Supreme Court of Canadas direction in
Canadian
    Western Bank
, at para. 75, that, [t]he courts must never lose sight of the
    fundamental rule of constitutional interpretation that, [w]hen a federal
    statute can be properly interpreted so as not to interfere with a provincial
    statute, such an interpretation is to be applied in preference to another
    applicable construction which would bring about a conflict between the two
    statutes (citation omitted).  It follows
    that, in construing s. 46 of the CLRA, the courts should avoid finding conflict
    with s. 115 of the IRPA where an alternate interpretation would avoid any
    collision between the two statutes.

[71]

This may be achieved under art. 20 of the Hague Convention by
    construing Canadas fundamental principles  relating to the protection of
    human rights and fundamental freedoms as including the principle of
non-refoulement
.  Under both s. 115 of the IRPA and its
    international human rights obligations, Canada is prohibited from engaging in the
refoulement
of Convention refugees,
    including refugee children.  Consequently, the exception to return under art. 20
is
engaged in cases involving refugee children.  In a similar fashion, recognition of the principle of
non-refoulement
is achieved under art. 13(b)
    of the Hague Convention by assigning appropriate weight to the decision of a
    competent Canadian authority, like the IRB, to accept refugee status for a
    child.

[72]

What, then, is the significance of an IRB refugee
    determination on a Hague application?  In
    order to grant a refugee claim, the IRB must be satisfied, on a balance of
    probabilities, based on evidence that it regards as trustworthy and reliable,
    that a refugee claimant faces a reasonable chance of persecution.  Given its expertise and specialized
    knowledge, the decisions of the IRB on fact and credibility-driven issues are
    accorded a high degree of deference by the courts: see
Pushpanathan v. Canada (Minister of Citizenship and Immigration)
,
    [1998] 1 S.C.R. 982, at para. 47.

[73]

However, as is customary in such hearings, the mother had no
    notice of the IRB hearing and no opportunity to participate, including no
    opportunity to respond to the serious allegations of abuse made against her.  Further, pursuant to s. 170(g) of the IRPA,
    the IRB is not bound by any legal or technical rules of evidence.  It may therefore receive and base a decision
    on untested evidence adduced in the proceeding: see
Kovacs v. Kovacs
(2002), 50 O.R. (3d) 671 (S.C.), at para. 82.  In these circumstances, there is potential
    for the abuse of the IRB refugee determination process by an abducting parent
    to gain tactical advantage in a looming or pending custody battle.  The courts must therefore be alert to any
    attempt to misuse the refugee protection scheme at the cost of Canadas
    obligations under the Hague Convention.

[74]

That said, in our opinion, when a child has been recognized as
    a Convention refugee by the IRB, a rebuttable presumption arises that there is
    a risk of persecution on return of the child to his or her country of habitual
    residence.  A risk of persecution in
    the immigration context clearly implicates the type of harm contemplated by art.
    13(b) of the Hague Convention.

[75]

This case is a powerful illustration of this point.  A mere five months before the hearing of the
    Hague application, the IRB had concluded that the child was at sufficient risk
    of persecution, due to harm at the hands of her mother, to warrant recognition of
    refugee status.  In these circumstances,
    while the IRB ruling granting refugee status to the child was not dispositive of
    whether the grave risk of harm exception to return under art. 13(b) of the
    Hague Convention was established, it nonetheless gave rise to a rebuttable
    presumption that this exception was engaged.

[76]

Németh
supports this conclusion.  In
Németh
,
    Cromwell J. stressed, at para. 58, that while s. 115 of the IRPA does not
    preclude the extradition of Convention refugees, the exercise by the Minister
    of Justice of his power of surrender in relation to refugees must give sufficient
    weight or scope to Canadas
non-refoulement
obligations in light of which those powers must be interpreted and applied.  He elaborated at para. 105:

[M]y view is that where a person has been found,
    according to the processes established by Canadian law, to be a refugee and
therefore to have at least a prima facie
    entitlement to protection against refoulement
, that determination must be
    given appropriate weight by the Minister in exercising his duty to refuse
    extradition on the basis of risk of persecution.  [Emphasis added.]

[77]

We recognize that there is no express duty under the Hague
    Convention to refuse to return a child on the basis of risk of
    persecution.  The authority afforded
    under arts. 13(b) and 20 is discretionary in nature.  However, as in the refugee extradition
    context, a child refugee has a
prima
    facie
entitlement to protection against
refoulement
.

[78]

Accordingly, in our view, a determination of refugee status
    must be treated by a Hague application judge as giving rise to a rebuttable
    presumption of a risk of harm when determining whether to grant an order of
    return in respect of a refugee child.  And, as
Németh
also holds at
    para. 106, there should be no burden on the child who has refugee status to
    persuade the application judge that the conditions which led to the conferral
    of refugee protection have not changed.

[79]

Nothing in the available Canadian authorities undercuts this
    conclusion.  While several cases have
    confirmed, correctly, that neither Convention refugee status nor a claim for such
    status displaces Canadas obligations under the Hague Convention, none holds that
    Canadas
non-refoulement
obligations
    are irreconcilable with its obligations under the Hague Convention: see
Kubera v. Kubera
(2008), 60 R.F.L. (6th)
    360 (S.C.), at paras. 63-64, affd on other grounds (2010), 3 B.C.L.R. (5th)
    121 (C.A.);
Toiber v. Toiber
(2006),
    208 O.A.C. 391 (C.A.), at paras. 11 and 12;
Kovacs
at paras. 106, 109-114;
Martinez v.
    Martinez-Jarquin
, [1990] O.J. No. 1385 (Prov. Ct.), at pp. 5-6.

[80]

The need to consider a risk of persecution prior to returning
    a child under the Hague Convention is also supported in the English
    jurisprudence.  In
Re S (Children) (Abduction: Asylum Appeal)
, [2002] EWCA Civ. 843,
    Laws L.J. commented at para. 25:

Having regard to the rule as to the paramountcy of
    the childs interests arising under s. 1 of the Children Act 1989, I would
    respectfully suppose that a family judge would at the least pay very careful
    attention to any credible suggestion that a child might be persecuted if he
    were returned to his country of origin or habitual residence before making any
    order that such a return should be effected.

We adopt and endorse this observation.

[81]

We note that the father relies on this courts decision in
J.H. v. F.A.
(2009), 265 O.A.C. 200, in
    support of his claim of conflict between s. 115 of the IRPA and s. 46 of the
    CLRA.  That case does not assist
    him.
J.H.
involved the review of a family court order, made incidental to a custody
    order, prohibiting the removal of a child from Ontario in light of a removal
    order under the IRPA.  This court held
    that family law court orders are not meant to frustrate the deportation of
    persons ordered removed under immigration legislation.  The doctrine of federal paramountcy was not
    considered.

[82]

Finally, and importantly, the requirement that a Hague Convention judge
    consider a risk of persecution on a Hague application involving a refugee child
    accords with the requirements of the
Convention
    on the Rights of the Child
(CRC),
[14]
to
    which Canada is a signatory.  The
    jurisprudence of the Supreme Court of Canada consistently holds that the values
    reflected in international human rights law, and specifically those in the CRC,
    may help inform the contextual approach to statutory interpretation: see
e.g.
,
Canadian Foundation for Children, Youth and the Law v. Canada (Attorney
    General)
, [2004] 1 S.C.R. 76, at paras. 31-32
.  The
CRC provides that the best
    interests of the child shall be a primary consideration in all actions
    concerning children and, in some circumstances, may
require the
    separation of the child from his or her parents: arts. 3 and 9.  While the decision-maker should give the
    childs best interests substantial weight, they may be subordinated to other
    concerns in appropriate contexts:
Canadian
    Foundation for Children, Youth and the Law
at para. 10.

[83]

In the Hague Convention context, the weight given
to the childs
    best interests in the CRC strongly supports the conclusion that, in determining
    whether to grant an order of return in respect of a refugee child, the Hague
    application judge must treat the childs status as a refugee as giving rise to
    a rebuttable presumption of risk of persecution or other serious harm to be
    faced by the child if a return order is issued.

(c)

Vacating refugee status

[84]

The Canadian Council of Refugees, supported by the OCL,
    argues that in order to best reconcile s. 46 of the CLRA and s. 115 of the
    IRPA, the mother should have applied to vacate or rescind the childs refugee
    status prior to proceeding with her Hague application.  Resort to this process, it is urged, would
    ensure that full respect is accorded to the principle of
non-refoulement
, while also permitting
viva voce
testimony and the presentation of other evidence by
    interested parties.

[85]

We reject this argument.  First, the Supreme Court held in
Németh
,
    at para. 51, that the Refugee Convention does not bind contracting states to
    any particular process for either granting or withdrawing refugee
    status.  As a result, the court
    indicated, extraditing a Convention refugee without first setting aside a
    finding of refugee status is not problematic from an international law point
    of view, provided that the extradition authorities give due weight to the
    obligation of
non-refoulement
by
    fairly examining the question of whether the risk of persecution persists:
Németh
at para. 52.  These comments are equally applicable to
    proceedings under the Hague Convention.  There
    is therefore no need for the IRPA process to trump
the
Hague Convention regime.

[86]

Second, as we have emphasized, Hague Convention proceedings
    are intended to be summary in nature.  There
    is no assurance that this would necessarily be achieved under the IRPA process
    for revocation of refugee status.  In
    addition, an aggrieved custodial parent of a refugee child cannot apply
    directly to the IRB to vacate a decision allowing a childs claim for refugee
    protection.  Under s. 109(1) of the IRPA,
    only the Minister of Citizenship and Immigration may apply to the IRB for this
    purpose, and the Ministers power is discretionary.  We therefore do not agree that resort to IRPA
    procedures affords a process advantage over the Hague Convention scheme.

(d)

Conclusion

[87]

To conclude on this issue, the case for conflict between s.
    115 of the IRPA and s. 46 of the CLRA fails and the doctrine of federal
    paramountcy does not arise.  A finding of
    refugee status accorded by the IRB to a child affected by a Hague Convention
    application gives rise to a rebuttable presumption that the removal of the
    child from Canada will expose the child to a risk of persecution, that is, to a
    risk of harm.  In these circumstances,
    Canadas
non-refoulement
obligations
    and the import of a childs refugee status must be considered under the art. 13(b)
    (grave risk of harm) and art. 20 (fundamental freedoms) exceptions to mandatory
    return under the Hague Convention.

(3)

Did the Application Judge Err
    in Ordering the Childs Return to Mexico?

[88]

A Hague application judges decision attracts considerable
    deference from this court.  As the
    mothers counsel stressed during oral argument, appellate review of a Hague
    decision is not a hearing
de novo
or
    an invitation to relitigate the matters determined on the application:
Katsigiannis
at para. 30;
Korutowska-Wooff v. Wooff
(2004), 242
    D.L.R. (4th) 385 (C.A.), at para. 10.  But,
    the deference usually accorded to a Hague ruling is displaced where the Hague
    application judge applied the wrong legal principles or made unreasonable
    findings of fact: see
Jabbaz v. Mouammar
(2003), 171 O.A.C. 102 (C.A.), at para. 36;
Katsigiannis
at para. 31. Moreover, standard of review considerations are irrelevant where a
    breach of natural justice or hearing unfairness is established.

[89]

In this case, the one-sided nature of the Hearing undoubtedly
    hampered the application judges task.  With no involved responding party, he was confronted with less
than a comprehensive paper record, submissions
from only
    one party to the dispute and the obligation to determine the issue of the childs
    return promptly.  Further, as is
    frequently the case on a summary Hague application, the child whose return was
    sought was not before the court.  However,
    a Hague application judge has the authority to arrange for the child to be
    brought before the court to express his or her views and preferences regarding
    the return request and, in exceptional cases, to require
viva voce
testimony from witnesses:
Cannock
at para.
36;
De Silva v. Pitts
(2008), 232 O.A.C. 180 (C.A.), at para.
46;
Cornfeld v. Cornfeld
, [2001] O.J. No. 5773 (C.A.), at para. 5,
per
Charron J.A. (in chambers).

[90]

It is against this backdrop that we consider the fathers and
    the OCLs claim that the Hearing was fatally flawed and that the application
    judge made several errors justifying this courts intervention.

(a)

Failing to consider the
    childs refugee status

[91]

The application judge was aware of the IRBs decision
    granting the child refugee status.  Nonetheless,
    the Hearing transcript provides no comfort that he accorded any real weight to the
    childs refugee status or to her entitlement to protection from
refoulement
.  These were essential considerations on the inquiry
    as to whether the grave risk of harm and fundamental freedoms exceptions to
    return were triggered.  We discuss this
    issue further in the next section of our reasons.

(b)

Failing to consider exceptions to mandatory return

[92]

The father and the OCL submit that the application judge
    erred by failing to consider the exceptions to mandatory return set out under
    the Hague Convention.  We agree with this
    submission.

[93]

The transcript of the Hearing reveals that the application
    judge was alive to some of the relevant issues under
the
Hague and Refugee Conventions and raised them with counsel.  However, it also confirms that he did not
    pursue most of his initial inquiries of counsel on these issues.  Based on his failure to do so, and in the
    absence of reasons for his decision, we cannot be satisfied that he addressed
    the exceptions to return that were critical to the decision whether to order the
    childs return to Mexico.  On this ground
    alone, the order of return cannot stand and a new Hague Convention hearing is
    necessary.

Grave risk
    of harm and fundamental freedoms exceptions

[94]

As we have indicated, the childs
    refugee status gave rise to
a rebuttable presumption that her return to Mexico would
    expose her to a risk of persecution and, hence, to risk of harm within the
    meaning of art. 13(b) of the Hague Convention.  This required the application judge, in determining whether to grant an
    order of return, to assess the existence and extent of any persisting risk of
    persecution to be faced by the child in Mexico.

[95]

Further, the record before the application judge included
    affidavit materials that, on their face, called into question some of the
    exceptions to return including, particularly, art. 13(b).  It also indicated that the IRB had found the
    child to be a credible witness, accepted her refugee claim on the basis of
    abuse by her mother, and concluded that she had rebutted the strong presumption
    of Mexicos capacity to adequately protect her.   This evidence cried out for a
    meaningful assessment of whether and to what extent the child faced a
    persisting risk of persecution if she was returned to Mexico.

[96]

This risk assessment was not undertaken.  Indeed, the transcript contains no reference
    to arts. 13(b) or 20 at all.  Instead,
    having recognized that the Refugee Convention was in play, the application
    judge appears to have simply accepted, without further inquiry, the mothers bald
    denial of any abuse and counsels representations that the childs abuse claims
    were highly incredibl[e] and inconsistent with the mothers evidence regarding
    her relationship with the child.

[97]

Moreover, by virtue of her status as a Convention refugee, the
    childs s. 7
Charter
rights to life,
    liberty and security of the person were engaged on the Hague application.  In
Singh
    v. Minister of Employment and Immigration
, [1985] 1 S.C.R. 177, at p. 210,
    the Supreme Court held, in respect of refugee claimants, that due to the severe
    consequences of the denial of refugee status for those persons with a
    well-founded fear of persecution, it is unthinkable that [s. 7 of] the
Charter
would not apply to entitle them
    to fundamental justice in the adjudication of their status.  The Supreme Court has also recognized that s.
    7
Charter
rights are implicated when
    it is sought to detain a permanent resident or foreign national on national
    security grounds or to remove a Canadian citizen or a Convention refugee from
    Canada under the IRPA and extradition processes: see
Charkaoui v. Canada (Minister of Citizenship and Immigration)
, 2007
    SCC 9, at paras. 2-4;
Németh
at para.
    70;
United States v. Burns
, [2001] 1
    S.C.R. 283, at para. 59;
Suresh
at
    paras. 76-79.

[98]

There is no principled reason why a refugee childs s. 7
Charter
rights are not similarly engaged
    where the childs involuntary removal under the Hague Convention from Canada to
    a country where the child has already been found to face a risk of persecution
    is sought.  As a result, the return of a
    refugee child under the Hague Convention must be
effected
in accordance with the principles of fundamental justice.  As a matter of procedural protection, these
    principles require a fair process that takes account of various sources of
    international human rights law:
Suresh
at para. 46.

[99]

It follows that, on an application for the return of a
    refugee child under the Hague Convention, the childs s. 7
Charter
rights also mandate that a risk assessment be performed
    regarding the existence and extent of any persisting risk of persecution to be
    faced by the child on return from Canada to another country.

[100]

This conclusion is
    buttressed by existing authorities regarding the circumstances in which an assessment
    of the risk of persecution must be undertaken: see
Németh
at para. 114 (in the context of a removal pursuant to the
    power of surrender under the
Extradition
    Act
);
Ragupathy v. Canada (Minister
    of Citizenship and Immigration)
, [2007] 1 F.C.R. 490 (F.C.A.), at paras.
    18-19 (in the context of the proposed deportation of a refugee under one of the
    statutory exceptions to the principle of
non-refoulement
);
Suresh
at paras. 76-79 (in the context
    of the removal of a refugee to face risk of torture).

[101]

We therefore conclude that
    the application judges failure to conduct the risk assessment mandated by the
    childs refugee status, the evidentiary record and the childs s. 7
Charter
rights is fatal to the order of
    return.

Settlement
    in environment exception

[102]

The exception to return
    under art. 12
was
also relevant on the facts before
    the application judge.

[103]

This exception recognizes
    that, after one year from the date of removal, the interests of a child in not
    having his or her life disrupted once he or she has settled down in a new
    environment may  override the otherwise compelling need to protect all
    children from abduction (citation omitted):
Kubera
at para. 38.  Further,
    as Levine J.A. elaborated in
Kubera
,
    at para. 38, with the passage of time, those policies that require
    consideration of the welfare and interests of the particular child tend to
    strengthen, while those policies favouring mandatory return tend to weaken.  Thus, the concept of settlement under art. 12
    
includes
both a factual assessment of the childs
    integration in the new environment, and a purposive and contextual analysis of
    the policy of the [Hague] Convention as it relates to the specific
    circumstances of the child:
Kubera
at para. 43.

[104]

In other words, art. 12
requires
, in part, a highly child-centric factual inquiry
    aimed at determining the actual circumstances of the child at the time of the hearing
    and the likely effect of uprooting a child who has already been the victim of
    one international relocation:
Kubera
at paras. 46, 48 and 51;
A. (J.E.)
at
    paras. 61, 67.

[105]

In this case, at the time of
    the Hearing, the child had been in Ontario with the aunts for almost 21
    months.  The application judge was
    certainly alive to the importance of obtaining current information regarding her
    circumstances.  However, this was impeded
    by the prior court order which precluded the aunts participation in and legal
    representation for the child at the Hearing.  That order is questionable in the circumstances of this case.  Had it not been made, the participation of
    the aunts or that of the childs counsel would have ensured the provision of this
    very necessary information.

[106]

We note that the application
    judge did inquire of counsel as to whether counsel had any more recent
    information, queried whether the court should obtain current information about
    the child  a matter he described as not an insignificant part of his
    considerations  and indicated that he would have no hesitation in seeing the
    child himself, but for his concern not to make it worse.  Having expressed these concerns, it appears
    that the application judge was satisfied that the available evidence regarding the
    childs circumstances was adequate and sufficiently current.

[107]

With respect, in so
    concluding, the application judge erred.  Although it detailed her allegations of abuse and aspects of the
    procedural history of the case, the evidentiary record contained virtually no
    specific information about the childs life in Toronto.  After nearly two years in Toronto, her actual
    circumstances at the time of the Hearing were highly relevant.

Objection
    to return exception

[108]

Article 13 authorizes the
    refusal of an order of return if a child objects to the return and has attained
    an age and degree of maturity at which it is appropriate to take into account
    its views.

[109]

In the context of a child
    refugee, the views of the child gain greater importance.  As the exercise of authority to return the
    child to Mexico engaged her s. 7
Charter
rights, her return could only be
effected
in
    accordance with the principles of fundamental justice.  Those principles required that her views be
    considered on the Hague application in accordance with her age and maturity:
    see
e.g.
,
Németh
at para. 70.  The fact
    that the child was not a party to the application does not detract from her
    right to be heard.

[110]

This conclusion is supported
    by two further considerations.  First, s.
    64(1) of the CLRA states that the court where possible shall take into
    consideration the views and preferences of the child to the extent that the
    child is able to express them, and s. 64(2) authorizes the court to interview
    the child to determine the views and preferences of the child.  While s. 64 applies in the context of
    custody, access and guardianship proceedings, recognition of the childs right
    to be heard on
the
Hague application conforms with the
    spirit and intent of s. 64 of the CLRA: see
De
    Silva
at para. 46.

[111]

Second, art. 12(1) of the
    CRC stipulates that the views of a child are to be given due weight according
    to the childs age and maturity and that a child has the right to express
    those views freely in all matters affecting the child.  Article 12(2) of the CRC confirms this right
    in the context of judicial and administrative proceedings affecting the child.

[112]

At almost 14 years of age, the
    child in this case was clearly of an age and potential maturity such that her
    objection to return to Mexico had to be considered.  The Hearing transcript reveals that the
    application judge recognized this.  He indicated
    that the childs objection was not the deciding factor but went on to observe
    that, [T]here is a 13 year old or a 14 year old who we are making decisions
    about and she has had no direct involvement.

[113]

In response, counsel argued that
    the Hague Convention did not give the child the right to be directly
    involved, that it merely required that her voice ought to be heard in
    appropriate circumstances, and that her voice [had] been heard.  Once again, unfortunately, the application
    judge accepted these submissions without further inquiry.

[114]

With respect, this was an
    error.  Given the childs age, the nature
    of her objection, her status as a Convention refugee, the length of time that
    she had been in Toronto, and the absence of any meaningful current information
    regarding her actual circumstances in Toronto at the date of the Hearing, her
    views concerning a return to her mothers care in Mexico were a proper and
    necessary consideration.

Acquiescence
    in wrongful retention exception

[115]

Finally, given the duration
    of the childs stay in Toronto (approximately 21 months) and of her mothers
    delay in commencing her Hague application in Ontario (about 18 months), the
    question arose in this case as to whether the mother had eventually acquiesced
    in the childs retention in Ontario by the father and the aunts within the
    meaning of art. 13(a) of the Hague Convention.

[116]

When the application judge
    raised the issue of delay, the mothers counsel attempted to disassociate the
    mother from any responsibility for the delay, stating I dont think we can
    fairly say the delay is hers.  Counsel then
    added, I think the Central Authority actually sat on this for a while before
    doing anything about it.  The first
    statement was a matter of advocacy.  The
    second statement was entirely unsupported by any evidence.

[117]

The mother, in effect,
    denied acquiescence and offered an explanation for the delay in bringing her
    Hague application.  Delay alone is generally
    insufficient to establish acquiescence under art. 13(a): see
Ibrahim v. Girgis
(2008), 232 O.A.C. 191
    (C.A.), at para. 28.  In these
    circumstances, although the evidence of acquiescence may have been weak, this
    exception merited consideration by the application judge.

(c)       Failing to ensure the childs participation at the Hearing

[118]

The father
and certain interveners also argue that, because her s. 7
Charter
rights were engaged, the child
    had a right to participate in the Hearing.  In
Suresh
, at para. 113, the
    Supreme Court held that the same principles underlying the common law duty of
    procedural fairness underlie the procedural protections required by s. 7 of the
Charter
and that those protections must
    be applied in a manner sensitive to the context of specific factual
    situations.  In
Németh
, at para. 70, the court held that these protections generally
    [include] adequate disclosure of the case against the person sought, a
    reasonable opportunity to respond to it and a reasonable opportunity to state
    his or her own case (citations omitted): see also
Suresh
at paras. 121-26;
Charkaoui
at para. 61.

[119]

Based on this clear and
    consistent direction from the Supreme Court, we conclude that the same
    procedural protections apply to a refugee child whose return from Canada to a
    foreign jurisdiction is sought under the Hague Convention.

[120]

An order of return under the
    Hague Convention has a profound and often searing impact on the affected child.  Where the proposed return engages the childs
    s. 7
Charter
rights, as in this case,
    meaningful procedural protections must be afforded to the child.  In our view, these include the right to: (1) receive
    notice of the application; (2) receive adequate disclosure of the case for an
    order of return; (3) a reasonable opportunity to respond to that case: (4) a
    reasonable opportunity to have his or her views on the merits of the
    application considered in accordance with the childs age and level of
    maturity; and (5) the right to representation.

[121]

In addition, at this point
    in the development of the law, there can be no serious debate that the affected
    parties, including the refugee child, are entitled to reasons for the Hague
    application judges decision: see
R. v.
    Sheppard
, [2002] 1 S.C.R. 869, at paras. 24 and 55;
Young v. Young
(2003), 63 O.R. (3d) 112 (C.A.), at paras. 26-27;
Lawson v. Lawson
(2006), 81 O.R. (3d)
    321 (C.A.), at paras. 8-10;
F.H. v.
    McDougall
, [2008] 3 S.C.R. 41, at paras. 98-100;
R. v. R.E.M.
, [2008] 3 S.C.R. 3, at paras. 8-14.

[122]

In this case, the child
    received no notice of the Hague application or of the return date for the
    Hearing.  Her views and preferences were
    not sought or obtained at the Hearing, nor, despite her aunts efforts, was she
    represented by counsel at the Hearing.  In these circumstances, we have no hesitation in concluding that the
    child was denied procedural fairness and that her s. 7
Charter
rights were infringed.

(d)       Failing
    to otherwise conduct the Hearing in accordance with the
principles
of fundamental
    justice and procedural fairness

[123]

Two other matters must be
    addressed.  We consider, first, the issue
    whether an oral hearing is required on a Hague application involving a refugee
    child.

[124]

Given the strong commitment under
the
Hague Convention to expeditious proceedings and
    the need for the prompt return of an abducted child, this court has repeatedly
    recognized that the receipt of
viva voce
evidence on a Hague application should occur only in exceptional circumstances:
Cannock
at paras. 33-37;
Katsigiannis
at para. 59.  Moreover, even in cases where s. 7 of the
Charter
is in play, an oral hearing is
    not always required:
Singh
at para.
    58.

[125]

Where, however, serious
    issues of credibility are involved, fundamental justice requires that those
    issues be determined on the basis of an oral hearing:
Singh
at para. 59.  This
    applies with equal force to the determination of serious credibility issues in
    Hague applications involving refugee children.  Expediency will never trump fundamental human rights.

[126]

In this case, there is
    conflicting evidence as to whether the child was the victim of abuse by her
    mother.  However, the child was accepted
    as a Convention refugee on the basis of that abuse and her abuse allegations
    have now been corroborated by affidavit evidence from her grandmother and, to a
    certain extent, by other fresh evidence filed with this court.  In the face of that evidence, the mothers
    continued denial of any abuse of the child will require credibility-based
    factual findings.  Similarly, the
    determination of whether any of the exceptions to return under the Hague
    Convention are made out in this case requires fact-based inquiries and
    findings.  Finally, the child herself
    must have a voice and an opportunity to participate at the new Hague Convention
    hearing.  We therefore conclude that this
    is the type of exceptional case in which the record must be supplemented by
viva voce
evidence.

[127]

Second, the father argues
    that his s. 7
Charter
rights were
    breached when the mother obtained a return date for the Hearing prior to the
    expiry of the 60-day period allowed under the
Rules
for a response to the Hague application.  We have already concluded that a new Hague
    Convention hearing must be ordered.  It
    is therefore unnecessary for the disposition of this appeal to address this
    additional complaint by the father.

[128]

That said, we offer this
    observation.  A Hague Convention
    application has a potentially life-altering affect on all interested parties,
    including, of course, on the parents of a child whose return is sought.  It is therefore axiomatic that the courts
    must be vigilant in ensuring procedural fairness for all concerned.  The
Rules
provide important safeguards in this respect, including provisions for proper
    notice of a Hague Convention application and the permissible time period for a
    response to such an application.  Judges
    must therefore be vigilant in ensuring that the protective purposes of the
Rules
are not disregarded or
    circumvented in respect of Hague Convention applications.

IV.      Stay Application

[129]

At the outset of oral
    argument of this appeal, it emerged that the child was still in hiding in
    Mexico.  The mother therefore moved for a
    stay of the appeal pending the childs return to her in Cancun.  We denied the stay request because, in our
    opinion, it met none of the applicable requirements for the granting of a stay
    order.  Moreover, and importantly, the
    interests of justice required that the issues raised on this appeal be
    determined promptly on the merits.

V.        Remedy

[130]

For the reasons given, we
    conclude that a new Hague Convention hearing must be held.  It is appropriate that at that hearing:

(1)

the record before this court, including the fresh
    evidence received on consent, be placed before the Hague application judge;

(2)

the child be provided with a copy of all materials
    filed with the Hague application judge;

(3)

the child be represented by the OCL, or such other
    counsel as she may determine;

(4)

the child be given an opportunity to present evidence,
    including in response to the mothers evidence; and

(5)

proper
and timely notice of
    the return date for the new hearing be provided to the father, the child and,
    in the unique circumstances of this case, the aunts.

[131]

At the date of the release
    of these reasons, it appeared that the child had returned to Toronto in order
    to participate in the new Hague Convention hearing and that her care and
    supervision pending that hearing had been settled by court order.  In these circumstances, further direction
    from this court regarding her return from Mexico is unnecessary.

VI.      Disposition

[132]

For these reasons, the
    appeal is allowed.  We do not regard this
    case as an appropriate one in which to award any costs of the appeal.

RELEASED:

JUN -2 2011                                  E.A. Cronk J.A.

EAC
E.E. Gillese J.A.

J. MacFarland J.A.




Appendix A

Convention on the
    Civil Aspects of International Child Abduction
, 25 October 1980, 1343
    U.N.T.S. 89

The States signatory to the
    present Convention,

Firmly convinced that the
    interests of children are of paramount importance in matters relating to their
    custody,

Desiring to protect children
    internationally from the harmful effects of their wrongful removal or retention
    and to establish procedures to ensure their prompt return to the State of their
    habitual residence, as well as to secure protection for rights of access,

Have resolved to conclude a
    Convention to this effect and have agreed upon the following provisions:

Chapter
    I  Scope of the Convention

Article 1

The objects of the present
    Convention are:

(a)
to
secure the prompt return of
    children wrongfully removed to or retained in any Contracting State; and

(b)
to
ensure that rights of custody
    and of access under the law of one Contracting State are effectively respected
    in the other Contracting States.

Article 2

Contracting States shall take
    all appropriate measures to secure within their territories the implementation
    of the objects of the Convention. For this purpose they shall use the most
    expeditious procedures available.

Article 3

The removal or the retention of
    a child is to be considered wrongful where:

(a) it is in breach of rights of custody attributed to a
    person, an institution or any other body, either jointly or alone, under the
    law of the State in which the child was habitually resident immediately before
    the removal or retention; and

(b)
at
the time of removal or
    retention those rights were actually exercised, either jointly or alone, or
    would have been so exercised but for the removal or retention.

The rights of custody mentioned
    in sub-paragraph (a) above, may arise in particular by operation of law or by
    reason of a judicial or administrative decision, or by reason of an agreement
    having legal effect under the law of
    that State.

Article 4

The Convention shall apply to any child who was habitually resident in
    a Contracting State immediately before any breach of custody or access rights.
    The Convention shall cease to apply when the child attains the age of 16 years.

Article 11

The judicial
    or administrative authorities of Contracting States shall act expeditiously in
    proceedings for the return of children.

If the
    judicial or administrative authority concerned has not reached a decision
    within six weeks from the date of commencement of the proceedings, the
    applicant or the Central Authority of the requested State, on its own
    initiative or if asked by the Central Authority of the requesting State, shall
    have the right to request a statement of the reasons for the delay. If a reply
    is received by the Central Authority of the requested State, that Authority
    shall transmit the reply to the Central Authority of the requesting State, or
    to the applicant, as the case may be.

Article 12

Where a child has been wrongfully removed or retained in terms of
    Article 3 and, at the date of commencement of the proceedings before the
    judicial or administrative authority of the Contracting State where the child
    is, a period of less than one year has elapsed from the date of the wrongful
    removal or retention, the authority concerned shall order the return of the
    child forthwith.

The judicial or administrative authority, even where the proceedings
    have been commenced after the expiration of the period of one year
    referred to in the preceding paragraph, shall also order the return of the
    child, unless it is demonstrated that the child is now settled in its new
    environment.

Where the judicial or
    administrative authority in the requested State has reason to believe that the
    child has been taken to another State, it may stay the proceedings or dismiss
    the application for the return of the child.

Article
    13

Despite
    the provisions of the preceding Article, the judicial or administrative
    authority of the requested State is not bound to order the return of the child
    if the person, institution or other body which opposes its return establishes
    that:

(a) the person, institution or other body having the care of
    the person of the child was not actually exercising the custody rights at the
    time of removal or retention, or had consented to or subsequently acquiesced in
    the removal or retention; or

(b)
there
is a grave risk that his
    or her return would expose the child to physical or psychological harm or
    otherwise place the child in an intolerable situation.

The judicial or administrative
    authority may also refuse to order the return of the child if it finds that the
    child objects to being returned and has attained an age and degree of maturity
    at which it is appropriate to take account of its views.

In considering the
    circumstances referred to in this Article, the judicial and administrative
    authorities shall take into account the information relating to the social
    background of the child provided by the Central Authority or other competent
    authority of the childs habitual residence.

Article 16

After receiving notice of a
    wrongful removal or retention of a child in the sense of Article 3, the
    judicial or administrative authorities of the Contracting State to which the
    child has been removed or in which it has been retained shall not decide on the
    merits of rights of custody until it has been determined that the child is not
    to be returned under this Convention or unless an application under this
    Convention is not lodged within a reasonable time following receipt of the
    notice.

Article 20

The return of the child under
    the provisions of Article 12 may be refused if this would not be permitted by
    the fundamental principles of the requested State relating to the protection of
    human rights and fundamental freedoms.





[1]

Convention on the Civil
    Aspects of International Child Abduction
, 25 October 1980, 1343 U.N.T.S.
    89.



[2]

Convention Relating to the
    Status of Refugees
, 28 July 1951, 1989 U.N.T.S. 150.



[3]
Both in the proceedings below and during oral argument before this court, these
    custody arrangements were acknowledged by the father.



[4]
After the release of this courts decision on April 18, 2011, the girl was declared
    to be a child in need of protection under the
Child and Family Services Act
, R.S.O. 1990,
c
.
    11.  In light of the mandatory terms of
    s. 45(8) of that Act, these reasons exclude any information that might have the
    effect of identifying the child or her family members.



[5]
There is some evidence before this court suggesting that, based on legal
    advice, the father understood that no family court proceeding could undo the
    childs status as a Convention refugee.



[6]
Section 89(3.1) of the
Courts of Justice
    Act
authorizes the court to request that the OCL act as the legal
    representative of a minor or other person who is not a party to a proceeding.



[7]

The full text of the relevant
    provisions of the Hague Convention is set out in Appendix A to these reasons.



[8]
Also
    reported as
Aulwes v. Mai
(2002), 209
    N.S.R. (2d) 248 (C.A.).



[9]

31 January 1967, 606 U.N.T.S. 267.



[10]
Under s. 95(2) of the IRPA, a protected person includes a Convention refugee.



[11]

The Refugee Convention recognizes
    certain exceptions to the mandatory prohibition on removal encompassed by the
    principle of
non-refoulement
.  None of these exceptions, which relate to
    national security or public order concerns, is engaged in this case.



[12]

We refer to s. 46 of the CLRA and
    the Hague Convention interchangeably in these reasons.



[13]
23 May 1969, 1155 U.N.T.S. 331.



[14]

20 November 1989, 1577 U.N.T.S. 3.


